' El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
En 28 de febrero de 1922 la Corte de Distrito de San Juan, Distrito Segundo, dictó resolución declarando justif-icado a favor de Manuel de Jesús Canino y Jiménez el pleno 'dominio de tres fincas rústicas y ordenó sus inscripciones en <el registro de la propiedad.
La posesión de dichas fincas, que se describen en la re-solución de la corte inferior, marcadas con las letras ££a”, k££b” y ££c”, se encuentra inscrita en el registro de la propie-dad, las de las letras ££a” y ££c” a nombre de Domingo Santo Domingo y la de la letra ££b,” una mitad, a nombre de Francisco Quiñones O’Neill, y la otra mitad, a nombre del recurrente Manuel de Jesús Canino.
Las fincas señaladas con las letras ££a” y £<c” fueron ad-quiridas por el promovente, a título de Compra, según re-sulta de la resolución de la corte inferior, de los herederos o causahabientes de aquellas personas que de acuerdo con el registro aparece inscrita a sn favor la posesión de las mis-mas y la finca ££b” la adquirió asimismo una mitad por com-*435pra a Francisco Quiñones O’Neill y la otra mitad a los he-rederos del último, a cuyo nombre está inscrita la posesión de dicha finca.
En la tramitación del expediente, el promovente solicitó y la corte inferior acordó citar en representación de los anteriores dueños fallecidos que tenían inscrita la posesión de las fincas a su nomíbre, a los herederos o oansahabientes de dichos anteriores dueños, y a quienes se les citó no solamente en el carácter de sus únicos y universales herederos, según reza la resolución de la corte, sino en su carácter de here-deros y representantes de las personas a cuyo nombre existen las inscripciones posesorias de las fincas habiéndoseles hecho esta última citación requiriéndoles expresamente para que comparecieran ante la corte inferior a consentir la cancela-ción que solicitó el promovente de las inscripciones posesorias de dichas fincas, bajo apercibimiento de que si no compare-cían a oponerse- a la cancelación de las inscripciones en el término de sesenta días se decretaría por la corte la cance-lación de los asientos posesorios y se ordenaría la inscrip-ción del dominio a nombre del promovente Manuel de Jesús Canino.
De la. resolución de la corte resulta que las personas ci-tadas no comparecieron en forma alguna dentro del término que les fué señalado a oponerse a la cancelación solicitada, y la corte inferior decretó la referida cancelación de las ins-cripciones de posesión de las fincas objeto de este recurso.
Presentada al registro de la propidad la indicada resolu-ción de fecha 28 de febrero de 1922, el registrador denegó su inscripción por los motivos que se consignan en la siguiente nota, que dice:
“DENEGADA la inscripción del precedente documento, porque las inscripciones posesorias relacionadas, como asientos contradictorios que son a este dominio, no puede ordenarse en procedimiento ex parte, sino en el contradictorio que corresponde con citación y audiencia de las partes perjudicadas, o por rebeldía de las mismas, acreditado *436suficientemente; y tomada en su lugar anotación preventiva por el término legal al folio 195 del tomo 55 Río Piedras, finca Ño. 2385, anot. A.”
No conforme con la calificación del registrador, el recu-rrente lia interpuesto el presente recurso que es objeto de nuestro estudio y consideración.
La contención del registrador en su alegato es que como las inscripciones posesorias que existen en el registro son contradictorias al dominio que se solicita inscribir, no lian podido cancelarse aquellas inscripciones en un procedimiento ex parte sin el consentimiento expreso de las personas a cuyo favor están vigentes o de sus causahabientes, o como el re-sultado de un pleito ordinario en el que las referidas perso-nas fueran vencidas en juicio.
El registrador cita, además, en apoyo de su razonamiento el caso de Toro Santalís v. Registrador, 25 D. P. R. 472. En este caso se declara que el artículo 393 de la Ley Hi-potecaria se contrae a las informaciones posesorias y no era aplicable a las de dominio.
El presente caso es realmente interesante y se nos liace necesario hacer un estudio muy cuidadoso del mismo, toda vez que podemos llegar al mlismo fin práctico que prescribe el artículo 393 sin que nuestra conclusión resulte en conflicto con lo que ya ha sido resuelto en decisiones anteriores por esta corte y en relación con las informaciones de dominio.
Las regias que prescribe el artículo 393 de la Ley Hipo-tecaria, refiriéndose a las informaciones posesorias, fueron objeto de un estudio cuidadoso por esta Corte Suprema en un caso más reciente — el de Wiscovich v. Registrador de San Germán, 30 D. P. R. 127. Aquí se explica el fundamento de aquella disposición legal y se deja sentado que el artículo 393 citado es una excepción a los artículos 20 y 82 de nuestra Ley Hipotecaria.
El caso que citamos se refiere a una información pose-soria que al llevarse al registro pará su inscripción encuen-*437tra en oposición nn asiento de dominio. Sin embargo, de nn modo incidental se cita el caso de Toro v. Registrador, 25 D. P. R. 472, el qne declara qne el artículo 393 no es apli-cable a las informaciones de dominio. La misma doctrina se define en los casos de Ginorio v. Registrador, 2 S. P. R. 579; Porto Rican Leaf Tobacco Co. v. Registrador, 17, D. P. R. 228, y Colón v. Registrador, 24 D. P. R. 770.
Si nos detenemos a estudiar los anteriores casos se po-dría ver qne en su mayoría no aparecen citadas las personas a quienes según el registro puede perjudicar la cancelación del asiento en contradicción en el registro. Aparte de la falta de aquel requisito estamos de acuerdo con el precepto general que se establece de que no es aplicable a las infor-maciones de dominio las reglas que autoriza el articulo 393 de la Ley Hipotecaria para las informaciones posesorias, pero más bien por innecesarias que por inaplicables. No vemos dificultad alguna que sin acudir necesariamente al pro-cedimiento que determina el artículo 393 para las informa-ciones posesorias y dentro de la misma tramitación de un es-pediente de dominio se pueda obtener la cancelación de un asiento contradictorio de posesión, siempre que fueran cita-dos los interesados o sus causababientes, a quienes la can-celación pueda perjudicar.
El expediente de dominio está rodeado de mayores for-malidades que una información posesoria y resultaría algo anormal que en una información posesoria se pueda obtener la cancelación de cualquier asiento contradictorio en el regis-tro y que, por el contrario, no se pueda obtener en la trami-tación de una información de dominio, mediante la citación de los interesados, la cancelación de un asiento posesorio y en contradicción con el dominio justificado y acreditado y así declarado por una corte de competencia en el caso. La información de dominio es un procedimiento especial en donde se presenta un escrito refiriendo el modo en que los bienes ban sido adquiridos; se ofrecen y practican pruebas por un *438período de 60 días; se cita a aquel de quien procedan los bienes o de sn c'ansababiente y se convoca a las personas ig-noradas a quienes pueda perjudicar la inscripción que se so-licita, por medio de la publicación de edictos. Estas for-malidades, o el debido procedimiento de ley que se establece por las mismas, bacen de la información de domlinio un pro-cedimiento que participa más bien del carácter contencioso que del voluntario. El espediente posesorio puede trami-tarse en un día y, además de los requisitos que debe conte-ner la solicitud, la declaración de dos o más testigos, y acredi-tarse el pago de las contribuciones, solamente se exige la ci-tación de los colindantes. Es un procedimiento más bien ex parte que contencioso, y abora cabría preguntar, si en la información posesoria, mediante lo que dispone el artículo 393, cabe cancelarse todo asiento contradictorio de posesión o dominio que exista en el registro, ¿cómo no sería posible hacer lo mismo en una información de domjinio cuando, sobre todo, el asiento en oposición es un asiento posesorio1? La conclusión tiene que ser afirmativa y nuestra posición es que sin contradicción, con lo que se ha establecido en los casos, supra, de esta Corte Suprema, no había que seguir en las informaciones de dominio las reglas que prescribe el artículo 393 más bien por innecesarias porque la información de do-minio tiene sus propias reglas, su procedimiento indepen-diente para llegar al mismo fin de la cancelación de asientos en contradicción, como excepción a los artículos 20 y 82 de la Ley Hipotecaria y bajo la misma teoría, que se desarrolla por Moreda Martínez para las informaciones posesorias y que se reproduce en el caso de Wiscovich v. Registrador, supra.
Morell, en sus estudios sobre la reciente Ley Hipotecaria que rige en España y en donde, dentro del procedimiento de la información de dominio, se pueden cancelar inscripciones contradictorias de posesión, distingue entre los interesados en *439asientos del registro, según merezcan el concepto de dueños o el de poseedores, y en el tomo 5o. pag. 540, dice:
“Si se trata de un asiento contradictorio de posesión basta que el titular baya sido citado en forma legal. Constando así en el tes-timonio presentado al Registro, el Registrador inscribirá, ¡cance-lando la inscripción posesoria, se baile extendida a favor de parti-culares o a favor del Estado, porque el derecho acreditado es el de dominio, superior al de posesión, y porque queda al poseedor la fa-cultad de entablar contra el presunto dueño la acción contradictoria en el juicio declarativo correspondiente.
“Si se trata de un asiento contradictorio de dominio, el Regis-trador no debe inscribir, mientras no conste que el titular, según el Registro, ba sido precisamente oído y no simplemente citado, ya hu-biese manifestado su conformidad, ya hubiesen sido desestimadaá sus alegaciones. El asiento de dominio, sin ese requisito, ba de res-petarse, y es entonces el interesado en el expediente, quien tiene que entablar la acción contradictoria del dominio inscrito, en el juicio que proceda.”
La distinción que se deja establecida es realmente de im-portancia en la resolución de este caso. La consecuencia es que los registradores deben denegar la inscripción de un expediente de dominio si a él se opusiera en el registro algún asiento de dominio o de posesión, siempre que los interesados, según el registro, o sus causahabientes, en el primer caso, no' hubiesen sido oídos; y en el segundo, no fueren citados en forma legal. La diferencia Consiste en que tratándose de-un asiento de dominio no basta para solicitar y obtener su cancelación citar a los interesados sino que es indispensable, además, oírlos, ya consientan, ya hubiesen sido desestimadas las alegaciones; y en el asiento posesorio solamente basta ci-tarlos en debida forma sin que necesariamente tengan que comparecer ante la corte a prestar su conformidad, porque lo esencial es que tengan conocimiento de la tramitación del ex-pediente de dominio para poder oponerse a la cancelación, si les conviniere.
En el presente caso se trata de un asiento de posesión en *440contradicción a nn expediente de dominio; en el expediente se- lian citado en debida formja los interesados a quienes puede perjudicar la cancelación decretada por la corte y, por tanto, procede la cancelación en la forma que fué decretada por la corte inferior y, en su consecuencia, la inscripción de la sentencia declarando justificado el dominio de la finca ob-jeto de este recurso.
La nota debe ser revocada.

Revocada la nota ordenándose la cancelación decretada por la Corte inferior.

Jueces concurrentes: Sres. Asociados Wolf y Hutcbison.
Los Jueces Sres. Presidente del Toro y Asociado Aldrey disintieron.